Citation Nr: 1758497	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-02 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a separate evaluation for headaches associated with service-connected status post craniotomy for cerebellar hematoma and cavernous malformation with residual neurologic and cognitive deficits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from August 1981 to August 1984. 

These matter initially came to the Board of Veterans Appeals (Board) from May 2008, March 2010, November 2010 and October 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In May 2008, the RO denied service connection for headaches due to a blood clot. The Veteran appealed that decision.  While that appeal was pending, the Veteran filed a claim of entitlement to service connection for status post craniotomy for cerebellar hematoma and cavernous malformation in May 2009.  This claim was denied in a March 2010 rating decision.  The Veteran appealed this decision.  The issues on appeal were re-evaluated by the agency of original jurisdiction (AOJ), and in November 2010 the RO granted to service connection for status post craniotomy for a cerebellar hematoma and cavernous malformation, with residual neurologic deficits and residual scar (also claimed as headaches due to blood clot) with an evaluation of 10 percent; and service connection for skull loss, status post craniotomy with an evaluation of 10 percent.  The AOJ noted that this represented a full grant of the appeal for headaches.

The Veteran appealed the November 2010 decision on the basis that his disabilities were more severe than reflected by the current evaluation, and argued that he should have been service connected for a scar that runs along the right side of his posterior neck.  In October 2014, the AOJ granted service connection for a cervicocranial surgical scar, right suboccipital region right posterior neck.  The Veteran has appealed this decision as well.

In August 2016, the Board determined that the claim of entitlement to service connection for headaches was moot, in light of the procedural history set forth above.  It granted an evaluation of 70 percent for status post craniotomy with residual neurologic/cognitive deficits, nystagmus on lateral gaze, and stuttering;  and denied a rating in excess 10 percent for status post craniotomy as secondary to craniotomy for a cerebellar hematoma and cavernous malformation, and a rating in excess of 10 percent for cervicocranial surgical scar, right suboccipital region right posterior neck.  The issue of entitlement to a separate evaluation for headaches associated with the status post craniotomy for a cerebellar hematoma and cavernous malformation with residual neurologic/cognitive deficits was remanded for adjudication by the AOJ in the first instance.  

In an October 2016 Supplemental Statement of the Case, the AOJ denied a separate evaluation for headaches.  The issue was returned to the Board for appellate consideration.


FINDING OF FACT

The Veteran has a diagnosis of headaches associated with his craniotomy that is subject to separate compensation.


CONCLUSION OF LAW

The criteria for a separate evaluation for headaches have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. Part 4, § 4.124a, Diagnostic Codes 8045, 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is in receipt of various residuals of craniotomy for a cerebellar hematoma and cavernous malformation, to include a 70 percent evaluation pursuant to 38 C.F.R. Part 4, § 4.124a, Diagnostic Codes 8045, the criteria for evaluation of traumatic brain injury.  

As stated in Diagnostic Code 8045, there are three main areas of dysfunction that may result from TBIs (traumatic brain injuries) and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  

Subjective symptoms may be the only residual of a TBI, or may be associated with cognitive impairment or other areas of dysfunction.  The rating criteria direct the rater to evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, the criteria also direct the rater to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

With regard to evaluation of cognitive impairment and subjective symptoms, the table titled 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified' contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as 'total,' assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1) to the Diagnostic Code explains that there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  It directs that in such cases, the rater should not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, the rater is to assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, the rater is to assign a separate evaluation for each condition.

In August 2016, the Board reviewed the evidence and assigned a "3" for cognitive impairment, a "0" for judgement, a "0" for social interaction, a "0" for orientation, a "3" for motor activity, and a "0" for visual spatial orientation.  With regard to subjective symptoms, the Board indicated that the Veteran had complained of three of more symptoms that interfered with work; including, intermittent dizziness, headaches, depth perception and spatial awareness.  The Board therefore assigned a "1" for three or more subjective symptoms that mildly interfered with work.  The Board concluded that the highest level of impairment shown by the record was level "3" for cognitive impairment and "3" for motor activity.  On that basis, the Board determined that a 70 percent evaluation was warranted.  See 38 C.F.R. 
§ 4.25. 

Turning to the question of whether a separate evaluation is available for headaches, the Board observes that the current 70 percent evaluation is based on the severity of cognitive impairment and motor activity.  Therefore, if the record demonstrates that there are headaches associated with craniotomy that are clearly separable, separate evaluation of that manifestation is allowed without violating the rule against pyramiding. See 38 C.F.R. § 4.14.  The record reflects that the Veteran has consistently complained of headaches since his craniotomy, and medical providers have identified these headaches as a residual of the craniotomy.  The Board therefore concludes that a separate evaluation for headaches as a residual of craniotomy is warranted.



ORDER

Entitlement to a separate evaluation on the basis of headaches associated with service-connected status post craniotomy for cerebellar hematoma and cavernous malformation with residual neurologic and cognitive deficits is granted.





______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


